DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed April 6, 2021. As directed by the amendment: Claims 1-5, 9, and 19 have been amended. Claim 18 was cancelled. Claims 1-17 and 19 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fraser et al. (US 7,819,903), herein referred to as Fraser, and in view of Aeschlimann et al. (US 2004/0030341), herein referred to as Aeschlimann.
Regarding claim 1, Fraser discloses a spine stabilization device (110, 120) (figures 3A, 3B, 4A, 4B), comprising an interbody spacer (110, 120) shaped to be inserted between a vertebral body of an upper vertebra (Abstract) and a vertebral body of a lower vertebra (Abstract), and comprising a top surface (102) oriented towards a 

    PNG
    media_image1.png
    705
    641
    media_image1.png
    Greyscale


However, Aeschlimann teaches an anchoring element (60) including an anchoring material element of a thermoplastic material in a solid state (¶96 and figure 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute each of Fraser’s anchoring elements with an anchoring material element including a thermoplastic material in a solid state as taught by Aeschlimann, since a liquefied material can be pressed out in order to anchor the distal region better in osteoporotic bone tissue than is possible alone with the thread of the screw (¶96).
Thus, the modified Fraser’s spine stabilization device has wherein a respective anchoring material element of the plurality of anchoring material elements (elements 60 of Aeschlimann) is insertable through the proximal entrance (see figure 3B of Fraser above) while the respective anchoring material element remains accessible for energy to impinge (¶18 of Aeschlimann) upon the respective anchoring material element (60 of Aeschlimann), wherein at least a first cavity of the plurality of cavities (e.g. 122a of Fraser) is arranged adjacent to the upper vertebra (e.g. 52 of Fraser) and comprises at least a first distal exit (see figure 3B of Fraser above), when the interbody spacer (110, 120 of Fraser) is inserted between the vertebral body of the upper vertebra (e.g. 52 of Fraser) and the vertebral body of the lower vertebra (e.g. 54 of Fraser), the first distal exit (see figure 3B of Fraser above) faces bone tissue of the upper vertebra (figure 2C of Fraser), whereby during an anchoring process with energy impinging on a first 
Regarding claim 2, the modified Fraser’s spine stabilization device has wherein the anchoring material is capable of being liquefied (¶96 of Aeschlimann) and pressed 
Regarding claim 3, the modified Fraser’s spine stabilization device has wherein the first and second distal exits (see figure 3B of Fraser above) each are shaped to allow, referring to an axis of each of the first and second cavities (figure 4A of Fraser), a radial outflow of the anchoring material (via the anchoring material elements containing liquefiable material of Aeschlimann).
Regarding claim 4, the modified Fraser’s spine stabilization device has wherein the plurality of cavities (122a, 122b, 122c, 122d of Fraser) belongs to the interbody spacer (110, 120 of Fraser).
Regarding claim 5, the modified Fraser’s spine stabilization device further comprising a fixation device (120 of Fraser) shaped to be mounted relative to the interbody spacer (110 of Fraser) to hold the interbody spacer in place, the fixation device (120 of Fraser) comprising at least one of the plurality of cavities (122a, 122b, 122c, or 122d of Fraser).
Regarding claim 6, the modified Fraser’s spine stabilization device has wherein the fixation device (120 of Fraser) comprises an upper anchoring portion (128 of Fraser) comprising at least the first cavity (e.g. 122a of Fraser) and a lower anchoring portion (130 of Fraser) comprising at least the second cavity (e.g. 122c of Fraser) and a bridge 
Regarding claim 7, the modified Fraser’s spine stabilization device has wherein the upper anchoring portion (128 of Fraser) protrudes above the top surface of the interbody spacer (102 of Fraser) (figure 4A of Fraser) and the lower anchoring portion (130 of Fraser) protrudes below the bottom surface of the interbody spacer (104 of Fraser) (figure 4A of Fraser).
Regarding claim 8, the modified Fraser’s spine stabilization device has wherein the interbody spacer further has at least one through opening (figure 4B of Fraser) extending through the interbody spacer from the top surface (102 of Fraser) to the bottom surface (104 of Fraser).
Regarding claim 9, the modified Fraser’s spine stabilization device has comprising, in addition to the first cavity (122a of Fraser), a third cavity (122b of Fraser) of the plurality of cavities, the third cavity (122b of Fraser) having a third distal exit (see figure 3B of Fraser above) out of the third cavity (122b of Fraser), the third distal exit facing the bone tissue of the upper vertebra (figure 2C of Fraser) when the interbody spacer (110, 120 of Fraser) is inserted between the vertebral body of the upper vertebra (e.g. 52 of Fraser) and the vertebral body of the lower vertebra (e.g. 54 of Fraser), and, in additional to the second cavity (122c of Fraser), a fourth cavity (122d of Fraser) of the plurality of cavities, the fourth cavity (122d of Fraser) having a fourth distal exit (see figure 3B of Fraser above) out of the fourth cavity (122d of Fraser), the fourth distal exit facing the bone tissue of the lower vertebra (figure 2C of Fraser) when the interbody 
Regarding claim 10, the modified Fraser’s spine stabilization device having an essentially plane surface (figure 4A of Fraser) oriented towards the vertebral body of the upper vertebra (52 of Fraser) and an essentially plane surface (figure 4A of Fraser) oriented towards the vertebral body of the lower vertebra (54 of Fraser).
Regarding claim 11, the modified Fraser’s spine stabilization device being an arthrodetic implant (Abstract and figure 4A of Fraser).
Regarding claim 12, the modified Fraser’s spine stabilization device being free of any components outside a space between the vertebral bodies of the upper and lower vertebra (figure 4A of Fraser).
Regarding claim 13, the modified Fraser’s spine stabilization device has wherein the interbody spacer (figure 4B of Fraser) further comprises retention structures (146 of Fraser).
Regarding claim 14, the modified Fraser’s spine stabilization device has wherein the interbody spacer (figure 4B of Fraser) further comprises macroscopic bone ingrowth structures (146 of Fraser).
Regarding claim 15, the modified Fraser’s spine stabilization device has wherein the interbody spacer (figure 4B of Fraser) further comprises microscopic bone ingrowth structures (holes shown in element 110 of figure 4B of Fraser).
Regarding claim 16, the modified Fraser’s spine stabilization device has wherein the interbody spacer is stiff (col. 12, ll. 40-45 of Fraser) and configured to (i.e. capable of) rigidly connect the upper and lower vertebrae.

Regarding claim 19, the modified Fraser’s spine stabilization device has wherein an axis (considered as the dash lines shown in figure 4A of Fraser) of each of the first and second cavities (122a and 122c of Fraser) is approximately parallel to a median plane (element “P” of Fraser) of the interbody spacer (figure 4A of Fraser).

Response to Arguments
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-9, under 35 U.S.C. 103(a), of the Remarks are directed to the amended claim 1 and the combination of references (Fraser in view of Aeschlimann). Applicant argues that “The rejection of claim 1 should be withdrawn because claim 1 differentiates from Fraser in that the cavities of Fraser (i.e. thru-bores 20) are designed merely as through holes in tabs 15, and would thus not cause thermoplastic material of an anchoring element to melt within them, flow out of then through a distal exit, and then into structures of the bone tissue of the vertebra. Instead, Fraser teaches that the thru-bores 20 are designed such that "bone screws (only two screws 62a, 64 are shown) can then be inserted through the thru-bores 20." (Fraser, Col. 7:15-16).” However, the Examiner respectfully disagrees because as generally claimed, the modified Fraser’s spine stabilization device has during an anchoring process with energy impinging on a first anchoring material element (60 of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SI MING KU/Primary Examiner, Art Unit 3775